Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2020, has been entered.

Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16209411 filed on September 22, 2020. Claims 1-14, 16, and 19-21 were pending. Claim 12 has been canceled. No new claims have been added. Claims 1, 3-11, 13-14, 16, and 19-21 have been amended. Claims 1-11, 13-14, 16, and 19-21 are currently pending and have been examined.

Claim Objections



Independent Claim 11 is objected to because of the following informalities:
Line 3 recites “… the terminal computing device is configured to.” Examiner is objecting to the “configured to” language as this can be construed as presuming to be a “means-plus-function” element to which 35 U.S.C. 112(f) applies. If Applicant did not intend to use “means-plus-function” language and invoke 35 U.S.C. 112(f), then 
Line 3 recites “terminal computing device,” which Examiner is unable to find direct support in the specification for this claim element. Examiner is able to find in the specification in [0032], “The computing device 108 may include a reading device 106, which may be used for any computations that may be carried out related to processing the stored value token 102. The computing device 108 may be a POS (point of sale) terminal if in a store, or a computer terminal at a bank, or a PC (personal computer) or a mobile device (for example, a mobile phone) if a user wants to use the stored value token anywhere outside a shop or bank.” Examiner is not clear on the exact meaning of the claim element “terminal computing device” as there are “intelligent” terminals that do their own processing; there are “dumb” terminals, as well as “graphical” terminals. Examiner is interpreting the term “terminal computing device” consistent with the broadest reasonable interpretation as any electronic or electromechanical hardware device that can be used for entering data into, and transcribing data from a computer, or a computing system.
Dependent Claim 14 is objected to because of the following informalities:
Line 3 recites “… the computing device is further configured to read …” Examiner is objecting to the “configured to” language as this can be construed as presuming to be a “means-plus-function” element to which 35 U.S.C. 112(f) applies. If 
Dependent Claim 16 is objected to because of the following informalities:
Line 4 recites “… the terminal computing device is further configured to instruct …” Examiner is objecting to the “configured to” language as this can be construed as presuming to be a “means-plus-function” element to which 35 U.S.C. 112(f) applies. If Applicant did not intend to use “means-plus-function” language and invoke 35 U.S.C. 112(f), then Examiner recommends Applicant rewrite to remove “configured to” language. Examiner is not invoking 35 U.S.C. 112(f), but is interpreting the claim element under the broadest reasonable interpretation for “terminal computing device,” which can be any electronic or electromechanical hardware device that can be used for entering data into, and transcribing data from a computer, or a computing system.
Line 3 recites “terminal computing device,” which Examiner is unable to find direct support in the specification for this claim element. Examiner is able to find in the specification in [0032], “The computing device 108 may include a reading device 106, which may be used for any computations that may be carried out related to processing the stored value token 102. The computing device 108 may be a POS (point of sale) terminal if in a store, or a computer terminal at a bank, or a PC (personal computer) or a mobile device (for example, a mobile phone) if a user wants to use the stored value token anywhere outside a shop or bank.” Examiner is not clear on the exact meaning of the claim element “terminal computing device” as there are “intelligent” terminals that do their own processing; there are “dumb” terminals, as well as “graphical” terminals. Examiner is interpreting the term “terminal computing device” consistent with the broadest reasonable interpretation as any electronic or electromechanical hardware device that can be used for entering data into, and transcribing data from a computer, or a computing system.
Dependent Claim 20 is objected to because of the following informalities:
Line 2 recites “… a power interface configured to receive …” Examiner is objecting to the “configured to” language as this can be construed as presuming to be a “means-plus-function” element to which 35 U.S.C. 112(f) applies. If Applicant did not intend to use “means-plus-function” language and invoke 35 U.S.C. 112(f), then Examiner recommends Applicant rewrite to remove “configured to” language. Examiner is not invoking 35 U.S.C. 112(f), but is interpreting the claim element under the broadest reasonable interpretation for “power interface,” which can be any connection between a power source and a device, an element, or a circuit to provide power for operation to include hardware, software, and firmware.
Dependent Claim 5 is objected to because of the following informalities:
Line 3 recites “… the fixed value, physical token and/or the token validation server.” Examiner is objecting to the “and/or” language as the Examiner is unable to determine if to search for “physical token and the token validation server” or to search for “physical token or the token validation server.” As these two situations are very different, Examiner is interpreting the claim limitation as the situation of “physical token or the token validation server” as the search will be under the broadest reasonable interpretation. Examiner recommends the Applicant rewrite to clarify the desired intent of the claim interpretation to make it clear and definite.
Appropriate correction is required.

Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.












Independent Claims 1, 11 and Dependent Claims 2-10, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (U. S. Patent Application No. 20170200146 Al), herein referred to as Park, in view of Chen (U. S. Patent Application Publication No. 20160260089 Al), herein referred to as Chen, and in further view of Wilson (U. S. Patent Application Publication No. 20190087813 Al), herein referred to as Wilson.
	
	Independent Claim 1 
Park teaches a computer-implemented method of using a fixed value,
physical token, the method comprising: receiving, by the computing device, a pay-in instruction for the fixed value, physical token from the user of the fixed value, physical token; and
(See Park, [0047], … the processor 120 may provide an instruction to deactivate at least one mobile card installed in the eSE 161 included in an instruction (e.g., a "START SAMSUNG PAY" instruction) to set up an execution environment of the payment application 131. For example, if a request is received to execute a payment application 131 associated with the eSE 161, the processor 120 may send a "START SAMSUNG PAY" instruction to the eSE 161.). Examiner is defining “physical” as having material existence and as relating to material things, such as the mobile card installed in the eSE.

in response to the pay-in instruction: changing, by the computing device, the token status to inactive, whereby the inactive token status inhibits use of the associated token value of the fixed value, physical token; and
(See Park, [0084], in step 350, the electronic device may deactivate the selected payment means. The operation of deactivating the selected payment means after the payment is completed may be to prevent additional payment the user does not want. See Park, [0091], … the processor 402 may perform a "START SAMSUNG PAY" instruction in step 420a (or send the "START SAM-SUNG PAY" instruction in step 420a to a CRS 403) in response to the request to execute the payment application. For example, the processor 402 may set up an execution environment of the payment application and may request the CRS 403 to deactivate at least one payment means registered with an eSE in step 413.). Examiner is construing inactive synonymously with deactivated.

Park does not teach, however, Chen teaches the token data comprising a token identifier and a token status, the fixed value, physical token having an associated token value;
(See Chen, [0023], a system for secure transactions using tokenized stored values. In some embodiments, service platform 202 of system 200 comprises one or more servers configured to perform functions including maintaining user accounts, which store valuable assets owned by users; exchanging data with client devices operated by the user; facilitating secure transactions between user accounts within the service plat-form; and optionally facilitating secure transactions between user accounts on the service platform with a third-party pay-ment system such as 206 … Service platform 202 further includes one or more databases 214 configured to store user account information ( e.g., the stored value associated with the user account, tokens and token identifiers, historical log information associated with the user's activities such as transferring of tokens in and out of the account, etc.) See Chen, [0024], … the stored asset associated with a user's account is tokenized into a plurality of token units, and one or more of the token units have one or more corresponding identifiers … specifies a payment amount and an account on the service platform to receive the payment.). Examiner is defining “physical” as having material existence and as relating to material things, such as the token units.

transmitting, by the computing device, the token identifier to a token validation server and 
(See Chen, [0023], … service platform 202 of system 200 comprises one or more servers configured to perform functions including maintaining user accounts, which store valuable assets owned by users; exchanging data with client devices operated by the user; facilitating secure transactions between user accounts within the service plat-form; and optionally facilitating secure transactions between user accounts on the service platform with a third-party pay-ment system such as 206; and … Service platform 202 further includes one or more databases 214 configured to store user account information ( e.g., the stored value associated with the user account, tokens and token identifiers, historical log information associated with the user's activities such as transferring of tokens in and out of the account, etc.), where it can be construed transmitting, by the computing device, is done by exchanging data with client devices operated by the user, and one or more databases 214 configured to store user account information (e.g., … tokens and token identifiers, …) is construed as the token identifier to a token validation server.)

adding an amount equivalent to the associated token value to an account associated with the user.
(See Chen, [0031], if the set of one or more constraints is met, at 310, the user account is updated according to the output unit combination. As will be described in greater detail below, in some embodiments, the token units in the token unit combination are removed from the source user's account and added to the destination user's account. A token exchange process is optionally performed, where it is being construed that added to the destination user’s account is adding an amount equivalent to the associated token value to an account associated with the user.)
Chen teaches secure account management using tokens. It would have been obvious to one of ordinary skill in the art to include such means for using tokens for secure account management, as in Chen, to improve and/or enhance the technology of a payment processing method and supporting electronic device, as in Park because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide measures to improve the security of user accounts and prevent illegal transactions from taking place. Any security measure should minimally impede the normal operations of user accounts and should not consume excess amounts of computing resources, which can be done by using tokens and token identifiers to perform token-based account management.

Park and Chen do not teach, however, Wilson teaches reading, by a computing device, token data from a fixed value, physical token tapped by a user at the computing device, 
(See Wilson, [0097], … a user could select options (verification types) that authorise a transaction by:  see Wilson, [0100], tapping the DTC against the DAD;  and see Wilson, [0107], tap the DTC against the phone whilst key press on a unique location;). See Wilson, [0024], which defines DTC as a Digital Transaction Card, for example, a credit card sized card, which is able to selectively assume the personality of a number of different digital transaction documents (or logical digital transaction documents). For example, a user may seek to use MasterCard account for one transaction, but to a use Visa account for a different transaction. Alternatively, a user may seek to use the DTC as a credit card, but to subsequently use it as an age identity card. See Wilson, [0041], for the digital transaction apparatus including, a Data Assistance Device (DAD) including, a user interface, and, a DAD transceiver, the digital transaction apparatus also including a Digital Transaction Card (DTC), including, a DTC transceiver, a Digital Transaction Processing Unit (DTPU), the apparatus operable to obtain at least one verification type, with each verification type having a verification type score, and the verification type score being awarded subsequent to obtaining the corresponding verification type). Applicant’s specification does not provide any clear definition of physical, and does not mention or define “physical” token. Applicant instead states the feature “physical” token is supported, at the least, at FIG. 1, [0024], [0038], etc. Examiner is defining “physical” as having material existence and as relating to material things, which the DTC can be seen as a physical entity in FIG. 1 of Wilson, and (See Wilson, [0094], … and once the DAD is linked to the DTC and the DAD can be part of the digital transaction authorization, for example, a credit card authorisation (when a credit card is operating on the DTC as its "personality"). It will be understood that, in some embodiments, the DTC is enabled to operate with one or more personalities, each personality being a different digital transaction document.). Examiner is defining “physical” as having material existence and as relating to material things, such as the Digital Transaction Card (DTC).

receiving, in response, a validation for the fixed value, physical token from the token validation server;
(See Wilson, FIG. 3 and [0250], …the process commences at (320) where a user selects various verification options (verification types), either by usability (that is, according to a user's preferences) or with parameters set by, for example, an issuing financial institution, being an institution that issues, say, a credit card, wherein the Digital Transaction Card (DTC) is operable with the personality of the credit card.). Examiner is construing verification synonymous with validation. 
Wilson teaches a Digital Transaction Card (DTC) for use as a physical token in digital transactions, and Chen teaches secure account management using tokens. It would have been obvious to one of ordinary skill in the art to include such means for using a physical token as a Digital Transaction Card in digital transactions, as in Wilson, and using tokens for secure account management, as in Chen, to improve and/or enhance the technology of a payment processing method and supporting electronic device, as in Park because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a means to eliminate the user carrying around with them many of their available credit cards, debit cards, store cards, government agency cards and loyalty cards since they prefer to physically hold and control the possession of these cards. Carrying around a large number of individual digital transaction documents can be very inconvenient. Therefore, it is desirable to provide a single EMV (an abbreviation for Europay, MasterCard, and Visa) type device or other type of Digital Transaction Processing Unit (DTPU) on a single Digital Transaction Card (DTC), which is a credit card sized card and is able to selectively assume the personality of a number of different digital transaction documents. Tokens are generated during the process of creating and issuing a DTC to its owner/user. Each card may have one or more associated tokens. Where a card has multiple tokens, each token can be selectively used for different transactions or different transaction types.

NOTE: Independent Claim 11 is substantially similar to Independent Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Independent Claim 1 prior art rejection. Independent Claim 1 does not disclose the limitations of a system comprising: a terminal computing device in communication with a token validation server, wherein the terminal computing device is configured to: as in Independent Claim 11, (See Park, [0106], … the POS terminal 407 may send a payment request signal together with the payment related information to a payment server. If payment is completed, in step 473, the POS terminal 407 may send payment completion informa-tion to the NFC module 406. In step 475, the NFC module 406 may send the payment completion information to the CRS 403. In step 477, the CRS 403 may send the payment completion information to the processor 402.). Independent Claim 1 does not disclose the limitations of in response to validation of the fixed value, physical token and a pay- out instruction from the user of the fixed value, physical token, instruct the fixed value, physical token to change the token status to active, and as in Independent Claim 11, (See Park, [0121], … if the user 601 selects the first credit card 604 registered with the eSE as a payment means or if the user 601 pays using the first credit card 604, in a state where the first transit card 605 is set to the default card, in step 633, the processor 602 may receive a request to use the first credit card 604 (or a request to activate the first credit card 604). The processor 602 may perform a function 661 of activating the first credit card 604 in response to the request to use the first credit card 604 (or the request to activate the first credit card 604). For example, in step 635, the processor 602 may send a "START USE CARD" instruction 663 together with the identification information (e.g., the AID) of the first credit card 604 to the CRS 603.). Independent Claim 1 does not disclose the limitations of deduct the associated token value from an account associated with the user, whereby the active token status permits use of the fixed value, physical token; and as in Independent Claim 11, (See Wilson, [0097], … the terminal can be a portable or stationary wireless terminal, and once near a card, uses the RF signal to energize the card to firstly, extract the card data and copy some to a memory storage device, or to online storage, such as, the cloud, and secondly, use a portable terminal in close proximity to the card to extract monies as a contactless payment (for example, a PayWave and/or tap payment, such transactions being referred to by traders as tap-and-pay or tap-and-go), in accordance with a level of transaction that does not require any authorization.)
	
	Dependent Claim 2
	Chen, Park, and Wilson disclose the limitations of Independent Claim 1. 
Park and Wilson do not teach, however, Chen teaches the method of claim 1, wherein the associated token value is included in the token data or stored on the token validation server.
(See Chen, [0014], managing user accounts is disclosed. In some embodiments, a stored value in a user account is tokenized into a plurality of tokens, and at least one of these tokens has a corresponding identifier. In response to an account output request, an output unit combination comprising a set of one or more tokens that has a sum that meets or exceeds a requested amount is determined. Further, whether a set of one or more output constraints is met is determined, and in response to a determination that the set of one or more output constraints is met, the status information associated with the user account is updated.)
	Chen teaches secure account management using tokens, and Wilson teaches a Digital Transaction Card (DTC) for use as a physical token in digital transactions. It would have been obvious to one of ordinary skill in the art to include such means for using tokens for secure account management, as in Chen, and a physical token as a Digital Transaction Card in digital transactions, as in Wilson, to improve and/or enhance the technology of a payment processing method and supporting electronic device, as in Park because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide measures to improve the security of user accounts and prevent illegal transactions from taking place. Any security measure should minimally impede the normal operations of user accounts and should not consume excess amounts of computing resources, which can be done by using tokens and token identifiers to perform token-based account management.

	Dependent Claim 3
	Chen, Park, and Wilson disclose the limitations of Independent Claim 1. 
Chen and Wilson do not teach, however, Park teaches the method of claim 1, wherein the fixed value, physical token stores the token data in a secure element of the fixed value, physical token.
(See Park, [0149], according to an embodiment of the present disclosure, the electronic device 701 may include a secure element (e.g., the secure element 160 of FIG. 1). The secure element may be a storage medium which securely stores information ( e.g., authentication information) requested to perform security and applications ( e.g., applets) using the information and may include a SIM/UICC, an eSE (e.g., the eSE 161 of FIG. 1 or the eSE 260 of FIG. 2), a micro SD card, or the like.). Examiner is defining “physical” as having material existence and as relating to material things, such as the electronic device including the secure element.

	Dependent Claim 4
	Chen, Park, and Wilson disclose the limitations of Independent Claim 1. 
Chen and Park do not teach, however, Wilson teaches the method of claim 1, wherein the user of the fixed value, physical token is the owner of the fixed value, physical token, and further comprising linking, by the computing device, the fixed value, physical token with an identifier of the owner of the fixed value, physical token.
(See Wilson, [0293], … FIG. 4D (Wilson recites FIG. 3D in [0293], however, there is no FIG. 3D in Wilson. There is a FIG. 4D in Wilson that fits the following recited description) provides diagrammatic representations of four DTCs which have a credit card profile whereby each includes an EMV device (410) and an optional printed identification (412), which in the embodiment shown is the card owner's name, and whose features of functionality/connectivity represent significant differences in user experience with respect to digital transactions.). Examiner is defining “physical” as having material existence and as relating to material things, such as the Digital Transaction Card (DTC).
Wilson teaches a Digital Transaction Card (DTC) for use as a physical token in digital transactions, and Chen teaches secure account management using tokens. It would have been obvious to one of ordinary skill in the art to include such means for using a physical token as a Digital Transaction Card in digital transactions, as in Wilson, and using tokens for secure account management, as in Chen, to improve and/or enhance the technology of a payment processing method and supporting electronic device, as in Park because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a means to eliminate the user carrying around with them many of their available credit cards, debit cards, store cards, government agency cards and loyalty cards since they prefer to physically hold and control the possession of these cards. Carrying around a large number of individual digital transaction documents can be very inconvenient. Therefore, it is desirable to provide a single EMV (an abbreviation for Europay, MasterCard, and Visa) type device or other type of Digital Transaction Processing Unit (DTPU) on a single Digital Transaction Card (DTC), which is a credit card sized card and is able to selectively assume the personality of a number of different digital transaction documents. Tokens are generated during the process of creating and issuing a DTC to its owner/user. Each card may have one or more associated tokens. Where a card has multiple tokens, each token can be selectively used for different transactions or different transaction types.



	Dependent Claim 5
Chen, Park, and Wilson disclose the limitations of Independent Claim 1 and Dependent Claim 4. 
Park and Wilson do not teach, however, Chen teaches the method of claim 4, wherein linking the fixed value, physical token comprises storing the identifier of the owner of the fixed value, physical token in at least one of a secure element of the fixed value, physical token and/or the token validation server.
(See Chen, [0014], managing user accounts is disclosed. In some embodiments, a stored value in a user account is tokenized into a plurality of tokens, and at least one of these tokens has a corresponding identifier.). Examiner is defining “physical” as having material existence and as relating to material things, such as the plurality of tokens.
Chen teaches secure account management using tokens, and Wilson teaches a Digital Transaction Card (DTC) for use as a physical token in digital transactions. It would have been obvious to one of ordinary skill in the art to include such means for using tokens for secure account management, as in Chen, and a physical token as a Digital Transaction Card in digital transactions, as in Wilson, to improve and/or enhance the technology of a payment processing method and supporting electronic device, as in Park because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide measures to improve the security of user accounts and prevent illegal transactions from taking place. Any security measure should minimally impede the normal operations of user accounts and should not consume excess amounts of computing resources, which can be done by using tokens and token identifiers to perform token-based account management.
	Dependent Claim 6
Chen, Park, and Wilson disclose the limitations of Independent Claim 1 and Dependent Claim 4. 
Chen and Wilson do not teach, however, Park teaches the method of claim 4, further comprising, in response to the pay-in instruction, verifying that the pay-in instruction is received from the owner of the fixed value, physical token, prior to changing the token status to inactive and adding the associated token value to the account.
(See Park, [0057], … an application for managing the status of the payment means may activate or deactivate payment means information by changing a status value of a payment means stored in the memory 130 or a separate memory, a register, or the like included in the SE 160 (e.g., a flag corresponding to an active status or an inactive status). An application for managing the status of a payment means may be executed by the processor 120 or a separate processor included in the SE 160.). Examiner is defining “physical” as having material existence and as relating to material things, such as the electronic device including the secure element (SE 160).

NOTE: Dependent Claim 16 is substantially similar to Dependent Claim 6 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 6 prior art rejection.

	Dependent Claim 7
	Chen, Park, and Wilson disclose the limitations of Independent Claim 1. 
Chen and Wilson do not teach, however, Park teaches the method of claim 1, further comprising in response to an input from the user, at the fixed value, physical token, pausing usability of the fixed value, physical token to temporarily de-activate the fixed value, physical token.
(See Park, [0121], … if the user 601 selects the first credit card 604 registered with the eSE as a payment means or if the user 601 pays using the first credit card 604, in a state where the first transit card 605 is set to the default card, in step 633, the processor 602 may receive a request to use the first credit card 604 (or a request to activate the first credit card 604). The processor 602 may perform a function 661 of activating the first credit card 604 in response to the request to use the first credit card 604 (or the request to activate the first credit card 604). For example, in step 635, the processor 602 may send a "START USE CARD" instruction 663 together with the identification information (e.g., the AID) of the first credit card 604 to the CRS 603. Thus, the status of the first credit card 604 may be changed to an active status 630b. The CRS 603 may change a status of the currently activated first transit card 605 to an inactive state.). Examiner is defining “physical” as having material existence and as relating to material things, such as the credit card registered with the eSE.

	Dependent Claim 8
Chen, Park, and Wilson disclose the limitations of Independent Claim 1 and Dependent Claim 7. 
Chen and Wilson do not teach, however, Park teaches the method of claim 7, further comprising, thereafter, de-pausing usability of the fixed value, physical token to re-activate the fixed value, physical token.
(See Park, [0120], … the electronic device may first register a status of the first transit card 605 to an inactive status 650a and may change the status of the first transit card 605 to an active status 650b through a function of setting the first transit card 605 to the default card, where change the status of the first transit card 605 to an active status 650b is being construed as de-pausing usability of the fixed value token to re-activate the fixed value token.). Examiner is defining “physical” as having material existence and as relating to material things, such as the first transit card registered with the electronic device.




















	Dependent Claim 9
	Chen, Park, and Wilson disclose the limitations of Independent Claim 1. 
Chen and Wilson do not teach, however, Park teaches the method of claim 1, wherein the fixed value, physical token visually indicates the token status.
(See Park, [0169], … the indicator 897 may display a certain state of the electronic device 801 or part (e.g., the processor 810) thereof, for example, a booting state, a message state, or a charging state, and the like.). Examiner is defining “physical” as having material existence and as relating to material things, such as the electronic device.

NOTE: Dependent Claim 19 is substantially similar to Dependent Claim 9 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 9 prior art rejection.

	Dependent Claim 10
	Chen, Park, and Wilson disclose the limitations of Independent Claim 1. 
Chen and Wilson do not teach, however, Park teaches the method of claim 1, further comprising powering the fixed value, physical token from a reading device associated with the computing device, in connection with reading the token data.
(See Park, [0178], the power manager 945 may act together with, for example, a basic input/output system (BIOS) and the like, may manage a battery or a power source, and may provide power information utilized for a step of the electronic device.). Examiner is defining “physical” as having material existence and as relating to material things, such as the first transit card registered with the electronic device.

NOTE: Dependent Claim 20 is substantially similar to Dependent Claim 10 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 10 prior art rejection.

	Dependent Claim 21
	Chen, Park, and Wilson disclose the limitations of Independent Claim 1. 
Chen and Park do not teach, however, Wilson teaches the method of claim 1, further comprising, after changing the token status to inactive, assigning a different token value to the fixed value, physical token based on token values of other fixed value, physical tokens in circulation.
(See Wilson, [0122], … the status of the first credit card 604 may be changed to an inactive status. If there is set default card, the CRS 603 may activate the corresponding default card. For example, the CRS 603 may change the status of the first transit card 605 to an active status 650c. See Wilson, [0057], … an application for managing the status of the payment means may activate or deactivate payment means information by changing a status value of a payment means stored in the memory 130 or a separate memory, a register, or the like included in the SE 160 (e.g., a flag corresponding to an active status or an inactive status). An application for managing the status of a payment means may be executed by the processor 120 or a separate processor included in the SE 160.). Examiner is construing the changing a status value of a payment means stored in memory as assigning a different token value to the other fixed value, physical tokens in circulation.
Wilson teaches a Digital Transaction Card (DTC) for use as a physical token in digital transactions, and Chen teaches secure account management using tokens. It would have been obvious to one of ordinary skill in the art to include such means for using a physical token as a Digital Transaction Card in digital transactions, as in Wilson, and using tokens for secure account management, as in Chen, to improve and/or enhance the technology of a payment processing method and supporting electronic device, as in Park because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a means to eliminate the user carrying around with them many of their available credit cards, debit cards, store cards, government agency cards and loyalty cards since they prefer to physically hold and control the possession of these cards. Carrying around a large number of individual digital transaction documents can be very inconvenient. Therefore, it is desirable to provide a single EMV (an abbreviation for Europay, MasterCard, and Visa) type device or other type of Digital Transaction Processing Unit (DTPU) on a single Digital Transaction Card (DTC), which is a credit card sized card and is able to selectively assume the personality of a number of different digital transaction documents. Tokens are generated during the process of creating and issuing a DTC to its owner/user. Each card may have one or more associated tokens. Where a card has multiple tokens, each token can be selectively used for different transactions or different transaction types.
Dependent Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (U. S. Patent Application No. 20170200146 Al), herein referred to as Park, in view of Chen (U. S. Patent Application Publication No. 20160260089 Al), herein referred to as Chen, in view of Wilson (U. S. Patent Application Publication No. 20190087813 Al), herein referred to as Wilson, and in further view of Hoshing et al (U. S. Patent Application Publication No. 20150206125 Al), herein referred to as Hoshing.
	
	Dependent Claim 13 
	Park, Chen, and Wilson disclose the limitations of Independent Claim 11. 
 Park, Chen and Wilson do not teach, however, Hoshing teaches the system of claim 11, further comprising the fixed value, physical token; wherein the fixed value, physical token defines a coin shape and includes a secure element storing the token identifier and the token status.				
(See Hoshing, [0031], a coin data structure (100) and is represented as an object in the following manner. It has two faces. Face one represents a watermark and a set of attributes denoting specific content the coin may signify. The water-mark on face one is permanent and fixed at the time of mint-ing. The opposite face has a watermark representing a con-tract between two parties and is embossed on the coin at the time of a transfer or allocation from one party to other. As the coin traverses between community members as transactions are effected, the watermarks keep changing to represent the contract between the parties involved. Face two is a lock state denoting ownership of the coin. A coin can be flipped to Face one (open state) and face two (locked state).). Applicant specification recites in [0038], “for example an NFC coin, which may be understood to be an exemplary embodiment of a stored value token (for example in the shape of a plastic coin) provided with NFC circuitry) may be activated at the merchant terminal, but may be issued by or on behalf of the government.” Examiner does not find a particular coin shape recited in the specification, but does find a coin shape in Hoshing with two faces, as found in most physical coins. (See Hoshing, [0023], … a coin will uniquely identify an individual, then the coin will carry relevant information about the person owning it and will reside in the mobile vault in such a manner that, the person can present the coin to any other member who needs an identity proof from the holder of the coin. It will be possible to verify the coin's relevance and authenticity from the authority database as to being assigned to the holder. See also Hoshing, [0024], … the coins can represent a promised value to the holder and the holder can then exchange or redeem it with other members for receiving the benefits of the promised value.)
Hoshing teaches providing a near field secure electronic token transaction, Chen teaches secure account management using tokens, and Wilson teaches a Digital Transaction Card (DTC) for use as a physical token in digital transactions. It would have been obvious to one of ordinary skill in the art to include such means for providing a near field secure electronic token transaction, as in Hoshing, using tokens for secure account management, as in Chen, and using a physical token as a Digital Transaction Card in digital transactions, as in Wilson, to improve and/or enhance the technology of a payment processing method and supporting electronic device, as in Park because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a near field secure electronic token transaction, which would use a mobile phone device as a means to store semantically relevant information packets wherein the information packet or coin is unique and authoritatively defined for the holder and signifies commercial or social value for the owner of the mobile device. This capability overcomes the deficiencies in existing technology that there is no tokens available which can be generated independently and distributed to participating vault holders as a means of traceable value stores.

	Dependent Claim 14 
Park, Chen and Wilson disclose the limitations of Independent Claim 11 and Dependent Claim 13. 
Park, Chen and Wilson do not teach, however, Hoshing teaches the system of claim 13, wherein the fixed value, physical token is associated with an identifier of the user of the fixed value, physical token, and wherein the computing device is further configured to read the identifier and transmit the identifier to the token validation server to verify ownership of the fixed value, physical token.	
(See Hoshing, [0029], Coin Community Control Center or 'Mint' for pro-ducing the coins, distributing the same to rightful owners and providing verification service for coin holders to ascertain genuineness and ownership of the coins. See Hoshing, [0074],  … the coin store checks for coin availability (508). If coin is found in the store then mark coin for vault owner in community register and flip it for vault holder ownership (510) and then send coin to vault (512) … since, coin is found in store and then mark coin for vault owner in commu-nity register and flip it for vault holder ownership (510) and then sends coin to vault (512).  See Hoshing, [0075],  … the sender can choose to make an online verification of coin and ownership of the coin (626). Then verify the coin and if coin verification success (624), then consumer flips coin using its private key and server's public key. Signs it using its private key. Send coin and signature to sender (628).)
Hoshing teaches providing a near field secure electronic token transaction, Chen teaches secure account management using tokens, and Wilson teaches a Digital Transaction Card (DTC) for use as a physical token in digital transactions. It would have been obvious to one of ordinary skill in the art to include such means for providing a near field secure electronic token transaction, as in Hoshing, using tokens for secure account management, as in Chen, and using a physical token as a Digital Transaction Card in digital transactions, as in Wilson, to improve and/or enhance the technology of a payment processing method and supporting electronic device, as in Park because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a near field secure electronic token transaction, which would use a mobile phone device as a means to store semantically relevant information packets wherein the information packet or coin is unique and authoritatively defined for the holder and signifies commercial or social value for the owner of the mobile device. This capability overcomes the deficiencies in existing technology that there is no tokens available which can be generated independently and distributed to participating vault holders as a means of traceable value stores.

Response to Arguments




























The following is a non-final Office Action in response to a request for continued examination for application number 16209411 filed on September 22, 2020. Claims 1-14, 16, and 19-21 were pending. Claim 12 has been canceled. No new claims have been added. Claims 1, 3-11, 13-14, 16, and 19-21 have been amended. Claims 1-11, 13-14, 16, and 19-21 are currently pending and have been examined.
In the context of 35 U.S.C. 103, Applicant argues that Chen fails to disclose there is no physical token being tapped at a computing device, whereby the computing device reads token data form the physical token, and there is no status of the token being read from the physical token.
As US Patent Application Publication No. 20190087813 A1 to Wilson is being applied to much of the amended subject matter (See 35 U.S.C. 103 Analysis above) for Independent Claim 1, and similarly Independent Claim 11, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Independent Claims 1  and 11 are not patentable. Independent Claims 1 and 11 stand rejected under 35 U.S.C §103 in the analysis above, and are therefore, not patentable in view of Wilson, with FIG. 1 and FIG. 3, and [0024]; [0041]; [0094]; [0097]; [0100]; [0107]; and [0250] now applying to amended sections for Independent Claim 1, and similarly Independent Claim 11.
In the context of 35 U.S.C. 103, Applicant argues Chen [0028] is inconsistent with Claim 1, where the user taps the token, selects a payment instruction, and the amount from the token is added to the account of the user. This is akin to the user depositing the value of the token to his or her account. The transfer in Chen fails to disclose this deposit, but rather discloses a transfer to another, different user. As such, Chen fails to disclose adding an amount to an account of THE user - as is recited in Claims 1.
Examiner has considered this argument and is not persuaded. Examiner argues that Chen [0031] discloses the token units in the token unit combination are removed from the source user’s account and added to the destination user’s account, and thus, the user account is updated according to the output unit combination. Examiner is interpreting the source user’s account and the destination user’s account as being two different accounts of the same user, and not two different users, therefore, when the token units are removed from the source account and added to the destination account, it is of an account belonging to the user, not added to another user account. Thus, the applicant arguments are not persuasive, as Chen [0031] applies to respective claim limitation of Independent Claim 1 (see 103 analysis above). Therefore, Independent Claim 1, and similarly Independent Claim 11, stand rejected under 35 U.S.C §103 in the analysis above, and is therefore, not patentable.
In the context of 35 U.S.C. 103, Applicant argues at [0080], however, Park merely discloses reporting the status of the payment means. That is, the payment means is either active or inactive, and the embedded SE sends the status information to the processor of the electronic device. The electronic device, in tum, stores the status. There is no disclose in Park of a change in the status (of the payment means) to inactive, or more importantly, the change of the status to inactive in response to a pay-in instruction. Again, therefore, even if combined as suggested, the suggested combination of Chen and Park would still lack disclosure of changing the token status to inactive in response to a pay--in instruction.
Examiner has considered this argument and is not persuaded. Examiner argues that in Park, [0084], the electronic device, which is being construed as the computing device, may deactivate, which is being synonymously construed as inactive, the selected payment means which prevents additional payments the user does not want. Examiner continues to argue that in Park. [0091], the “START SAMSUNG PAY" instruction is being construed as the pay-in instruction that sets up the execution environment of the payment application to request the CRS to deactivate (make inactive) at least one payment means registered with an eSE, which is being construed as the fixed value, physical token. Thus, the applicant arguments are not persuasive, as Park [0084] and [0091] apply to respective claim limitations of Independent Claim 1 (see 103 analysis above). Therefore, Independent Claim 1, and similarly Independent Claim 11, stand rejected under 35 U.S.C §103 in the analysis above, and is therefore, not patentable.
In the context of 35 U.S.C. 103, Applicant argues that Claim 11 recites that the computing device is a terminal computing device, and that the fixed value, physical token is separate from the terminal computing device. As such, for at least reasons similar to those explained above for Claim 1, the suggested combination of Chen and Park also fails to teach each and every feature of Claim 11. 
Moreover, in rejecting Claim 11, the Office asserts that Chen discloses instructing the fixed value token to change the token status to active in response to a pay-out instruction, citing [0043]. However, at [0043], Chen merely discloses a token identifier only being generated for token units of high values and not for token units of low values. Further, in the Office action, the Office indicates that a user's selection of a payment means causes the processor to activate the selected payment means. This is however within the computer system 100. There is no separate device, and certainly no fixed value, physical token that is separate from the computer system (as is recited in Claim 12), which is instructed to change a status to active. Simply stated, the selection of one payment means among many in a client device is NOT the same as an instruction, by a terminal computing device, to a separate physical token, to change its status. The Office further does not rely on Park for this limitation.
Examiner has considered this argument and is not persuaded. Examiner first argues that the Claim 12 cited above is in error and should be Claim 11, since Claim 12 is now cancelled. Examiner continues to argue now in Park, [0121], the request to activate the first credit is being construed as the pay-out instruction, as the specification does not explicitly define the term “pay-out instruction.” The processor 602 is being construed as the separate computing system from the fixed value, physical token, which is being construed as the eSE wherein the credit card is registered to make payment and is being requested to be active. Thus, the applicant arguments are not persuasive, as Park, [0121], applies to respective claim limitations of Independent Claim 11 (see 103 analysis above). Therefore, Independent Claim 11, stands rejected under 35 U.S.C §103 in the analysis above, and is therefore, not patentable.
	Therefore, the amended Independent Claims 1 and 11 stand rejected under 35 U.S.C. 103. Dependent Claims 2-10 and 21, which depend from Independent Claim 1, stand rejected under 35 U.S.C. 103; and Dependent Claims 13-14, 16, and 19-20, which depend from Independent Claim 11, stand rejected under 35 U.S.C. 103.

Conclusion
























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kanngard et al (U. S. Patent Application Publication No. 20180357640 A1) – Method, System, and Apparatus for Data Transmission and Transaction
Kanngard recites data transmission and transactions providing secured and efficient payments and data transactions. Users transact a secure token by using a user device and a transaction device without online services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN CHISM/
Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692